326 S.W.3d 853 (2010)
Glenn MANSFIELD, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94207.
Missouri Court of Appeals, Eastern District, Division Two.
December 14, 2010.
Jessica M. Hathaway, Saint Louis, MO, for Appellant.
Chris Koster, Attorney General, Jamie Pamela Rasmussen, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J. and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Glenn Mansfield appeals the judgment denying his Rule 29.15 motion for postconviction relief following an evidentiary hearing. We find the motion court's findings of fact and conclusions of law are not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment under Rule 84.16(b).